     Case: 4:20-cv-00080-DMB-RP Doc #: 45 Filed: 02/23/21 1 of 2 PageID #: 474




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

EUGENE H. IRVING                                                                     PLAINTIFF

V.                                                                     NO. 4:20-CV-80-DMB-RP

WILCO LIFE INSURANCE
COMPANY                                                                             DEFENDANT


                                             ORDER

       On January 20, 2021, Eugene H. Irving and Wilco Life Insurance Company filed a joint

motion to seal Irving’s memorandum opposing Wilco’s motion for summary judgment. Doc. #42.

The motion represents that Irving’s counsel “inadvertently included one page of a document

marked confidential pursuant to the Protective Order previously entered,” and requests that the

memorandum “be sealed from public access only … as the information is necessary for

prosecuting, defending, and settling this litigation.” Id. (internal record cite omitted). Because

Irving’s memorandum opposing Wilco’s motion for summary judgment violated the Court’s Local

Rules, the Court struck the memorandum but permitted Irving to file a redacted version of the

memorandum or a supplement to the joint motion to seal addressing why the entire memorandum

should be sealed under Local Rule 79. Doc. #43 at 2. As either option would affect the outcome

of the joint motion to seal, the Court deferred ruling on the motion to seal. Id.

       On January 29, 2021, Irving filed a redacted memorandum opposing Wilco’s motion for

summary judgment. Doc. #44. But because a stricken document still remains a part of the public

record, the issue of sealing the stricken memorandum remains. And because the parties have not

yet shown a sufficient basis to seal from the public the redacted portion of the memorandum, the

issue of allowing the redacted portion to stand also remains.
      Case: 4:20-cv-00080-DMB-RP Doc #: 45 Filed: 02/23/21 2 of 2 PageID #: 475




         Pursuant to Local Rule 79,1 “[a]ny motion to seal must be accompanied by a non-

confidential supporting memorandum,” which must include a statement of why sealing is

necessary, why another procedure is insufficient, and references to governing case law. L.U. Civ.

R. 79(e)(3). Because the parties have not complied with these requirements, their motion to seal

[42] is DENIED without prejudice.2 However, within fourteen (14) days of this order, the parties

may refile the motion to seal the stricken memorandum and to justify the redaction of the

memorandum. If refiled, the motion must comply with the Local Rules.

        SO ORDERED, this 23rd day of February, 2021.

                                                              /s/Debra M. Brown
                                                              UNITED STATES DISTRICT JUDGE




1
 The protective order the parties reference in the motion to seal incorporates the requirements of Local Rule 79. See
Doc. #25 at 8.
2
 The Clerk of Court temporarily restricted access to the stricken memorandum pending the outcome of the motion to
seal. The stricken memorandum shall remain under restricted access until further order of this Court.

                                                         2
